DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 05/05/2022 are acknowledged.  
In light of cancelation of claim 8, the previous 112(b) rejection for the claim 8 is withdrawn. 
However, applicants’ arguments for the previous 103 rejections are found not persuasive.  Accordingly, the previous rejection is maintained or modified in address claim limitations and amendments. 
In addition, a new Claim Objections and 112(a) written description rejection are made.   
Response to Arguments
Applicant’s arguments filed on 09/30/2022 have been fully considered but they are not persuasive, see the reasons below.
Applicants argue that applicants disagree with the characterization of the EK block present in Figure 1 of Black et al. While the Examiner suggests that the "EK" of the peptide would exist in zwitterionic form, nothing in the disclosure of Black et al would suggest to one skilled in the art to form a triblock peptide of the formula A - B - C wherein one of B and C is a peptide block and the other of B and C is a zwitterion-like block. 
Claims are drawn to a product and the components in the product do not have any characteristic limitations. Based on the claimed subject matter, why EK and terminal E of peptide in Black et al does not read applicants zwitterion? Applicants response failed to address this point.
Applicants argue that an EK group is present in the 253-266 residue, not by purposeful arrangement of an A-B-C triblock peptide, but as a function of utilizing an ovalbumin protein and attempting to modify the hydrophilic character of the peptide. Nothing in Black et al. suggests to one skilled in the art that a triblock peptide of A-B-C should be constructed wherein B or C is a distinct zwitterion-like block.    
Claims are analyzed as a single product and the product can be characterized, based on the components present in it. All it requires is lipid moiety, peptide moiety and zwitterion moiety. Since claims do not have specific structural characteristics of these components, specifically lipid and zwitterion moieties, the components in the peptide amphiphile of prior art reads applicants triblock peptide. The “triblock” is a given name, but its components and their characteristic features are critical in analyzing the product. 
Applicants argue that Black et al fails to disclose or suggest the surprising results discovered by Applicants when the claimed peptide assembles into a micelle in a liquid, as now required by claim 1, and surprisingly discovered that the unique triblock peptide set forth in the pending claims results in the formation of complex micelle nanostructures.
Claims, specifically independent claims, fail to limit the characteristic features of the components in the claim language, which makes the product unique, such as unexpected results etc. Applicants may have to amend the claims, to add limitations to the components, to better understand the claimed invention. 
Applicants argue that from the teachings of Zheng et al and Nowinski et al, the Examiner suggests that one skilled in the art would have combined the elements with no change in their respective function and yielding predictable results, and these prior art are also not directed to the formation of micelles. 
There are no specific limitations in the claims, which are responsible for the formation of micelle for the broadly claimed triblock peptide. So, based on the cited art and the advantages of zwitterion like blocks, the combination is expected to result in the formation of micelle, absent evidence to the contrary. 
Claim objections
Claims 1 and 81 are objected to because of the following informalities:  the claimed recited limitation “wherein the peptide assembles into a micelle when in a liquid” in the claim language. Is peptide referring to ‘triblock peptide’ or ‘peptide block’? In fact, claimed triblock peptide is not a peptide, but it is a peptide conjugate or peptide amphiphile. Clarification is required. Or Appropriate correction is required. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-13, 15-17, 19, 21-27 and 81-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The first independent claim 1 is drawn to a triblock peptide of the formula: A-B-C wherein A is a lipid moiety; and B and C are independently a peptide block or a zwitterion-like block, wherein one of B and C is a peptide block and the other of B and C is a zwitterion-like block; wherein the peptide block comprises a peptide selected from the recited list in the claim, wherein the peptide assemble into a micelle when in a liquid. The dependent claims are further limit the recited variable of claim 1 broadly. Claims are broad with respect to the components A, B and C in the triblock. In addition, the claimed product is associated with the property, viz., the peptide assembles into a micelle when in a liquid. 
The second independent claim 81 is drawn to a triblock peptide of the formula: A-B-C wherein A is a lipid moiety; and B and C are independently a peptide block or a zwitterion-like block, wherein one of B and C is a peptide block and the other of B and C is a zwitterion-like block, wherein the zwitterion-like block is (EK)4; and wherein the peptide assembles into a micelle when in a liquid. Claims are broad with respect to lipid moiety and peptide block. In addition, the claimed product is associated with the property, viz., the peptide assembles into a micelle when in a liquid.
However, it appears that there is no defined core structure or domain for either claimed triblock peptide conjugate as a whole or in its individual components. The core structure or structural features of components in the triblock peptide conjugate are responsible for the property of the product, wherein the property is the claimed triblock peptide assembles into a micelle when in a liquid. So, how the recited property is retained with all possible zwitterion-like blocks, will all possible lipid moieties and with all possible recited divergent peptides? Therefore, in its absence of clear structural features or limitations for the variables for the claimed product, which makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The specification just exemplified a single example, where in lipid moiety is PalmK, peptide block is Ovalbumin peptide sequence and zwitterion-like block is (KE)4. No description is provided with other species of A, B and C. So, the specification has not adequately shown sufficient description or examples, to show the possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The issue at question is if a person of skill in the art could determine, if a given lipid moiety, zwitterion-like moiety and divergent peptide block, could assembles into a micelle when in a liquid. Do applicants provide enough description for all the variable in the claimed triblock peptide and their association towards the property, so that a skilled person in the art understands the claimed invention? 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
Applicants discuss ovalbumin peptide sequences with PalmK and (KE)4, as shown in example 1. So, the provided data is very limited.
In the claimed triblock peptide, the lipid moiety, zwitterion-like block does not have any limitations, and the peptide block comprises the recited divergent peptides. The physical and chemical properties of these components depends on the structural features of the components, such as length, overall charge and structural features etc. No such description was provided in the specification.  
Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
Drawings are also limited to ovalbumin peptide sequences with PalmK and (KE)4.
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
It appears that the formation micelle in a liquid depends on the lipoid, zwitterion moiety and protein. The physical properties, such as size, concentrations, type of moieties, and structural features contribute to the properties. In addition, the protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  
Based on the specification, applicants stated that formation of micelles depends on both electrostatic attractions forces and hydrophobic interactions, location of zwitterion block in the triblock peptide conjugate, and effect of hydrophobic block or peptide block etc. [see example 1]. Therefore, all these properties or structural features are critical in controlling micelle formation. 
In view of above uncertainties and these are responsible for formation of micelles in liquid, and so, these must be specific and must be described with a representative number of species. The specification also fails to describe making triblock peptide conjugates, other than one shown in example 1.  
Applicants have claimed all possible zwitterion and all possible lipid moieties.  However, there is no guidance as to which of the claimed large genus, specifically in combinations, will have the necessary property.  There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed subject matter would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) Representative number of samples: 
There is only one shown example in the specification, which is with ovalbumin peptide sequences with PalmK and (KE)4, as shown in example 1. So, the provided data is very limited. The preparative method of the claimed protein is very generic. 
The above reasons are also applicable to the following dependent claim. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1, 3-7, 9-13, 15-17, 19, 21-27 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al (Advanced Materials, 2012, 24, 3845-3849) in view of Arnold et al (Langmuir, 2005, 21, 4705-4709).     
For claim 1:
Black et al teach a peptide amphiphile and its micelle structure:

    PNG
    media_image1.png
    616
    962
    media_image1.png
    Greyscale
[See Figure 1].
	In the above conjugate, the two palmitic (C16) chains are conjugated to a peptide region 253-266 (EQLESIINFEKLTE) from the ovalbumin, which is designed to encompass the cytotoxic T-cell epitope (SIINFEKL). The above peptide sequence also comprises EK or EKLTE block, which has amino acids, viz., E, K, and terminal E group, and these amino acids exists in zwitterionic form at biological pH. Accordingly, the terminal EKLTE is interpreted as zwitterionic block, and diC16 as lipid moiety and peptide sequence, excluding the terminal five amino acids, as a peptide block. 
	However, Black et al silent on applicants’ peptide block with the recited groups. 
Black et al teach different cytotoxic T cell epitope peptide sequence, such as a peptide region 253-266 (EQLESIINFEKLTE) from the ovalbumin, which is identical applicants SEQ ID NO:2 or OVAcytoT, which is designed to encompass the cytotoxic T-cell epitope (SIINFEKL). However, peptide moiety is interchangeable with other functional peptides, in view of its role or its purpose in the conjugate. In this case, “lipid moiety and zwitterion-like block” is a carrier for the selected drug or functional peptide. So, the carrier can be linked to another functional peptide. Therefore, it is obvious to replace with known cytotoxic T cell epitope sequence with another peptide block, and the reasonable expectation of success is high because prior art already synthesized and tested in various peptide amphiphiles. 
For claims 3-7:
Black et al teach two palmitic (C16) chains are conjugated to a peptide region, which is nothing but applicants’ lipid moiety. 							
For claim 9:
Black et al is silent on peptide block comprises a plurality of peptide molecules, as required in claim 9.
This can be cured by Arnold et al, which teach a peptide amphiphile comprises a branched peptide and it is interpreted as a peptide block comprises a plurality of peptide molecules [see Chart 1 in page 4706]. A skilled person in the art would be motivated to incorporate more than one peptide to the carrier, and to treat multiple conditions. There is also a reasonable expectation of success in replacing a single peptide with branched peptide or multiple peptides because of known technology to make them in the art. 
For claim 10:
	In the teachings of Black et al, the disclosed peptide comprises cytotoxic T-cell epitope, which promotes a protective immune response in vivo [see Figs.1 & 3, and title of the publication].
For claims 11-13:
	In the teachings of Black et al, the peptide, SEQ ID NO:2 or OVAcytoT, which is identical to applicants comprises 9 amino acids, excluding terminal 5 amino acids and its molecular weight of ~1091, which falls within the recited molecular weight. 
For claims 15-17:
	In the teachings of Black et al, the interpreted zwitterionic block (EKLTE) in the peptide has 5 amino acids with the mass of ~618 which falls within the claimed range, and has KE, wherein X is one, Y is one, Z is zero, and B is one in the recited (EXKYGZ)B. 
For claim 19:
	The above amphiphile, see For claim 1, is in the arrangement of lipid moiety-peptide-zwitterion. 
For claims 20-25:
	In the teachings of Black et al, the disclosed amphiphile has a cylindrical micelle structure, see Fig.1 and its length ranged from 50-300 nm [see 3rd paragraph in right column in page 3845].
For claims 26-27:
	Since the peptide is identical to applicants SEQ ID NO:2, and so the disclose peptide must be having one of the recited forms or combination of them. 
For claims 82:
	The cited components in the prior art read applicants claimed triblock, and so this property is expected. 
For claim 83:
	In the teachings of Black et al, the disclosed peptide amphiphile micelle consists of two fatty acid chains [see Fig.1]
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, peptide amphiphiles, zwitterionic moieties and their advantages in peptide amphiphiles, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the teachings can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed triblock peptide amphiphile with a reasonable expectation of success. 
II. Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al (Advanced Materials, 2012, 24, 3845-3849) in view of Nowinski et al (J.Am.Chem.Soc., 2012, 134, 6000-6006) and Zheng et al (Polymer Degradation and Stability, 2017, 139, 1-19).     
Black et al teach a peptide amphiphile and its micelle structure:

    PNG
    media_image1.png
    616
    962
    media_image1.png
    Greyscale
[See Figure 1].
	In the above conjugate, the two palmitic (C16) chains are conjugated to a peptide region 253-266 (EQLESIINFEKLTE) from the ovalbumin, which is designed to encompass the cytotoxic T-cell epitope (SIINFEKL). The above peptide sequence also comprises EK or EKLTE block, which has amino acids, viz., E, K, and terminal E group, and these amino acids exists in zwitterionic form at biological pH. Accordingly, the terminal EKLTE is interpreted as zwitterionic block, and diC16 as lipid moiety and peptide sequence, excluding the terminal five amino acids, as a peptide block. 
	Black et al is silent on applicants cited zwitterionic-like block (EK)4.
However, the following teaches advantages of (EK)4 sequences in the peptide amphiphiles:
Nowinski et al teach (EK)4 advantages in the peptide amphiphiles, such as in the EKEKEKE-PPPPC-Am with the cell-binding sequence RGD and demonstrated control over specific versus nonspecific cell adhesion without using poly(ethylene glycol). Adding a functional peptide to the nonfouling EK sequence avoids complex chemistries that are used for its connection to synthetic materials. [See abstract]. So, a skilled person in the art would be motivated to incorporate (EK)4 residues in the peptide amphiphiles in view of its advantages. 
Zheng et al in a review article teach that zwitterions in peptide amphiphiles are biodegradable. The review also teaches that E, K and R, normally acquire a negative or positive charge at physiological pH, and polymerization of these amino acids with alternating opposite charges such as E and K gives mixed charge zwitterionic polymers. Several zwitterionic materials based on short peptides have been synthesized and exhibit good antifouling abilities [see section 3]. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, peptide amphiphiles, zwitterionic moieties and their advantages in peptide amphiphiles, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed triblock peptide amphiphile with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658